BIJUR, J.
(dissenting). I think the complaint was properly dismissed, first, because the car repaired was not sufficiently identified as the one injured; and, second, because there was no proof that the damage repaired was that done by defendant.
There is an unexplained interval of 14 hours during which, apparently, the car, after having been run into the shop on its own power, was under nobody’s surveillance. If we may indulge in any presumption, I think the nature of the repairs needed indicates that the damage was not done by defendant, but by some occurrence during the interval. This failure of proof is quite independent of the effect of any possible erroneous rulings of the trial judge.
The judgment should be affirmed.